ICJ_015_Ambatielos_GRC_GBR_1951-07-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

_ RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRÈCE / ROYAUME-UNI)
ORDONNANCE DU 30 JUILLET 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE / UNITED KINGDOM)
ORDER OF JULY 30th, 1951

SOCIÉTÉ D'ÉDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 30 juillet 1957: C. I. J. Recueil 1957, p. 103.»

This Order should be cited as follows :

“Ambatielos case,
Order of July 30th, 1951: I.C.J]. Reports 1951, p. 103.”

 

No de vente: 68
Sales number

 

 

 
1951

we 30 juillet

Rôle général
n°15

103

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951

30 juillet 1951

AFFAIRE AMBATIELOS

(GRECE / ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

vu la requête, datée du 9 avril 1951 et enregistrée au Greffe
de la Cour le même jour, par laquelle le Gouvernement hellénique
a introduit contre le Gouvernement du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord l'affaire Ambatielos,

vu l’ordonnance du 18 mai 1951, fixant les délais pour le dépôt
du Mémoire et du Contre-Mémoire en ladite affaire, et réservant
la suite de la procédure ;

Considérant que, par lettre en date du 25 juillet 1951, l'agent
du Gouvernement hellénique a demandé une prolongation d’un
mois pour le délai fixé pour le dépôt du Mémoire ;

Considérant que, par lettre du 28 juillet 1951, l'agent du Gouver-
nement du Royaume-Uni, auquel la demande précitée avait été
communiquée, a fait savoir qu’il n'avait pas d’objection à formuler ;

Décide
de proroger au 30 août 1951 le délai pour la présentation du
Mémoire du Gouvernement hellénique et au 15 novembre 1951

4
104 ORDONNANCE DU 30 VII 51 (AFFAIRE AMBATIELOS)

le délai pour le dépôt du Contre-Mémoire du Gouvernement du
Royaume-Uni, la suite de la procédure restant réservée.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le trente juillet mille neuf cent
cinquante et un, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement hellénique et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
